Case: 4:19-cr-00591-ERW-NAB Doc. #: 103 Filed: 08/10/20 Page: 1 of 2 PageID #: 494




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
        Plaintiff,                               )
                                                 )
  v.                                             )    No. S1-4:19-cr-00591-ERW-NAB
                                                 )
  ABDUL NAUSHAD, M.D. and                        )
  WAJIHA NAUSHAD,                                )
                                                 )
        Defendants.                              )

  GOVERNMENT’S MOTION TO DISMISS THE FIRST SUPERSEDING INDICTMENT
     AGAINST DEFENDANTS ABDUL NAUSHAD, M.D. and WAJIHA NAUSHAD

        COMES NOW Carrie Costantin, Attorney for the United States Acting Under Authority

 Conferred by 28 U.S.C. §515, and Dorothy L. McMurtry, Assistant United States Attorney for

 the Eastern District of Missouri, and moves the Court to dismiss without prejudice the First

 Superseding Indictment against the defendants Abdul Naushad, M.D. and Wajiha Naushad, No.

 S1-4:19-cr-00591-ERW-NAB.

                                                     Respectfully submitted,

                                                     CARRIE COSTANTIN
                                                     Attorney for the United States Attorney
                                                     Acting Under Authority
                                                     Conferred by 28 U.S.C. § 515


                                                      /s/ Dorothy L. McMurtry
                                                     DOROTHY L. McMURTRY, #37727MO
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     dorothy.mcmurtry@usdoj.gov
                                                     (314) 539-2200
Case: 4:19-cr-00591-ERW-NAB Doc. #: 103 Filed: 08/10/20 Page: 2 of 2 PageID #: 495




                                 CERTIFICATE OF SERVICE

 I hereby certify that on August 10, 2020, the foregoing was filed electronically with the Clerk of
 the Court to be served by operation of the Court’s electronic filing system upon all counsel of
 record.

                                                  /s/ Dorothy L. McMurtry
                                                 DOROTHY L. McMURTRY, # 37727MO
                                                 Assistant United States Attorney
